Citation Nr: 1043904	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bladder cancer, to include 
as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968, 
including service in the Republic of Vietnam (RVN) from October 
1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  By 
that rating action, the RO denied service connection for bladder 
cancer, to include as due to Agent Orange exposure.  The Veteran 
appealed the RO's April 2006 rating action to the Board. 

In March and December 2007, the Veteran testified at hearings 
conducted by a Decision Review Officer (DRO) and undersigned 
Veterans Law Judge, respectively.  Copies of the hearing 
transcripts have been associated with the claims files. 

In May 2008 and August 2009, the Board remanded the claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  The Veteran's assertion that his bladder cancer was caused by 
his presumed exposure to Agent Orange during his RVN service is 
not competent evidence. 

2.  The competent and probative medical evidence of record does 
not show that that the Veteran's bladder cancer is etiologically 
related to his period of active military service, to include due 
to in-service Agent Orange exposure.





CONCLUSION OF LAW

The criteria for entitlement to service connection for bladder 
cancer, to include as due to Agent Orange exposure have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).





I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a).  With respect to the service connection claim 
on appeal, via a December 2005 pre-adjudication letter, the RO 
specifically notified him of the substance of the VCAA including 
the types of evidence necessary to establish this claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), the letter essentially satisfied the 
requirements of the VCAA by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he was 
expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).





Pre-adjudication notice as to the service connection claim on 
appeal was provided in the above-cited letter.  This letter 
informed the Veteran to let VA know of any evidence he thought 
would support the claim; that it was his responsibility to ensure 
that VA received all requested records not in the possession of a 
Federal entity; and advised the Veteran of where to send any 
information required by VA.  

The Court has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of 
the Dingess elements via a May 2008 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The Veteran was provided pre-adjudication VCAA notice 
via the above-cited December 2005 letter.  Id.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the Veteran's claim.  
Copies of the Veteran's service treatment records (STRs), as well 
as VA treatment reports, and statements and hearing testimony of 
the Veteran and his representative are of record.  

In August 2009, the Board remanded the claim to have the RO 
contact the Veteran's treating physician at a VA Medical Center 
(VAMC), based upon the Veteran's assertion that the physician may 
have advised or was about to issue an opinion indicating that the 
Veteran's bladder cancer had been caused by the Veteran's 
presumed exposure to herbicides in the RVN.  An opinion authored 
by the Veteran's supervising VA physician, albeit against the 
reported connection,  was received via electronic mail in 
December 2009.  A copy of the December 2009 opinion is of record. 



The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the service connection claim discussed in the analysis below.  VA 
has complied with the duty to assist requirements of the VCAA 
with respect to the claim.

Given these matters of record, the Veteran has had a meaningful 
opportunity to participate in the development of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II. The Merits of the Claim

As noted, the Veteran contends that his bladder cancer is the 
result of his presumed Agent Orange exposure during active 
military service in the RVN.  The Veteran does not allege, and 
the records do not show, that his bladder cancer manifested to a 
compensable degree within a year of service discharge. Instead, 
the Veteran has alleged that his treating VA physician expressed 
an opinion which linked herbicide exposure to bladder carcinoma.  
However, development by the RO revealed that the treating 
physician did not express such an opinion, and indeed the 
physician ruled out such a connection.  

There being no competent medical evidence otherwise supportive of 
the Veteran's contention, and the Veteran not being medically 
qualified to express an opinion as to the cause of bladder 
cancer, the preponderance of the evidence is against the claim 
and the appeal will be denied.  

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed, for certain chronic diseases, 
such as several specifically enumerated malignant tumors 
(including of the brain or spinal cord or peripheral nerves), 
which develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, 
bladder carcinoma is not among the enumerated disorders.  

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era, such as here, and has one of the diseases listed in 
38 C.F.R. § 3.309(e), including prostate cancer, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service. 38 
C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the diseases 
listed in 38 C.F.R. § 3.309(e), recently amended to add AL 
amyloidosis, hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease.  See 
74 Fed. Reg. 21,258 (May 7, 2009), 75 Fed. Reg. 53202 (August 31, 
2010); see also 38 C.F.R. § 3.307(a)(6)(ii), 3.309 (e).

However, VA has determined that there is no positive association 
between exposure to herbicides and any other condition for which 
it has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); 
see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 72 Fed. Reg. 
32,345-32,407 (June 12, 2007).  Bladder cancer is not listed 
among the presumptive diseases for which service connection may 
be granted on the basis of exposure to herbicides under 38 C.F.R. 
§ 3.309(e).  

Therefore, service connection may not be granted for this 
disability on the basis of the presumptive regulatory provisions 
just discussed.  In the absence of a diagnosed disease for which 
the presumption applies, 38 C.F.R. § 3.307(a)(6)(iii) is not 
applicable, and the Veteran's claim of service connection for 
bladder cancer can only be addressed on a direct service 
connection basis in this decision.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records (STRs) reveal no 
subjective complaints or clinical findings related to the 
Veteran's genitourinary system.  Clinical findings for the 
genitourinary (GU) system were noted as normal on his March 1968 
separation examination report.  On a May 1971 DA Form 3082-R, 
Statement of Medical Condition, the Veteran indicated that there 
had been no change in his medical condition since his separation 
examination.

Post-service VA treatment records, dating from September 2005 to 
December 2009,  reflect that the Veteran was initially diagnosed 
with transitional cell carcinoma of the bladder in April 2005.  
(See November 2005 VA treatment report).  The Veteran also 
developed transitional cell carcinoma of the right ureter 
intramural portion and underwent resection of the intramural 
portion of the ureter.  In July 2009, the Veteran underwent a 
cystoscopy and surgery for treatment of the disorder.  

While the Veteran has alleged that his bladder cancer is the 
result of Agent Orange exposure, as noted above, this cancer is 
not listed among the presumptive disorders presumed to result 
from Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).  There must therefore be competent evidence 
supporting such a connection.  Combee, supra.  

There is no medical evidence, private or VA, that is supportive 
of the Veteran's claim.  To the contrary, in a December 2009 
opinion, the Veteran's supervising VA physician stated that he 
had reviewed an article entitled, "An Overview for Clinician" 
in the Cancer Journal For Clinicians, which reported that 
available evidence did not support an association between Agent 
Orange exposure and other cancers, to include, but not limited 
to, urinary bladder cancer.  The physician reported that 
"carcinoma bladder is less likely as not (less than 50/50 
probably) caused by or a result of Agent orange."  (See December 
2009 VA examiner's opinion).  

This opinion is uncontroverted and probative.  Absent competent 
evidence linking the Veteran's bladder cancer to military 
service, service connection must be denied on a direct basis.

The Board has carefully examined the VA examiner's report, and 
finds that it is factually informed and highly probative as to 
the issue under consideration.  Thus, the Board's central inquiry 
in this matter has been satisfied.  Dyment v. West, 13 Vet. App. 
141 (1999) (holding that remand not required where there was 
substantial compliance with remand directives).  

The Veteran's treating VA physician's opinion is clearly informed 
and probative.  He clearly knew the Veteran's medical history, 
and had reviewed relevant and contemporary medical literature.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the 
evaluation of medical evidence involves inquiry into, inter alia, 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches); see Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 
(1995) (regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the Veteran's claims folder).

As to the Veteran's contention regarding such a linkage, he is 
not medically qualified to render such an opinion.  The Board 
must determine the value of all evidence submitted, including lay 
and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  The evaluation of evidence generally involves a 3-
step inquiry.  First, the Board must determine whether the 
evidence comes from a "competent" source.  The Board must then 
determine if the evidence is credible, or worthy of belief.  Barr 
v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible).  The third step of this 
inquiry requires the Board to weigh the probative value of the 
proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge is not 
competent to render an opinion that his bladder cancer is 
etiologically related to his presumed exposure to Agent Orange in 
the RVN.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (observing laypersons not competent to state in-
service symptoms were indicative of rheumatic fever).  

The Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, because the preponderance of the 
evidence is against the claim, this doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bladder cancer is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


